DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Restriction/Election
Applicant’s election without traverse of Group II, claims 36-60, is acknowledged. Claims 1-35 have been cancelled. It is noted that applicant’s remarks refer to the elected group encompassing claims 30-60, however, as claims 30-35 have been cancelled and were previously drawn to group I, it is believed that applicant intended to elect claims 36-60. 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 42-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  
Claim 42 recites the limitation "the cell pole".  There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0020674 to Fujita in view of US 2015/0047180 to Schmidt. 
Regarding claim 36 Fujita discloses laser welding [0061] a rechargeable battery cell [0002, 0067] at an electrode to a copper current collector (current collector plate, 2, 3) [0061]. Fujita does not discuss a relative motion between the battery cell and current collector, although to perform more than a spot weld there must be relative motion that is either straight, curved, or both. However, Schmidt discloses laser welding a tab to a battery terminal using a circular movement (Fig. 2) [0020].
The advantage of welding using a circular relative movement is to provide a reliable, high strength weld. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Fujita by welding using a circular relative movement in order to provide a reliable, high strength weld.
Regarding claim 42 Fujita further discloses that a pole/electrode is joined to the copper current collector (current collector plate) [0061].
Regarding claims 43, 44, and 45 Schmidt further discloses that the ration of thickness of the pole/terminal and current collector can be 1.0 [0018] (ie. when both are 0.2 mm).
Regarding claim 46 Fujita suggests thickening the pole/terminal [0058-0060] which would result in a ratio of 0.8 or less when combined with Schmidt. 
Regarding claim 47 Schmidt further discloses that the weld seam can be a single weld with a single start and single end point [0023, 0024] (ie. one circle).
Regarding claims 48, 49, 50, 51, 52, and 53 Schmidt further discloses that the weld seam can have a uniform width(s) across the entire length(s) and weld seams for concentric circles do not cross (Fig. 3) or contact [0023]. Schmidt spaces welds apart by a space sufficient to allow for heat flow.
Regarding claims 54, 55, 56, and 57 Fujita further discloses that the connecting area of the current collector plate (2, 3) and the pole/electrode (1) takes at least 80% of an end face/side of the pole/electrode (1) (Fig. 1C) and the connecting area in Schmidt is covered by at least 20% in Fig. 3.
Regarding claim 60 Fujita further discloses that the battery can be used in a tool [0002, 0075].
Claims 37, 38, 39, 40, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0020674 to Fujita in view of US 2015/0047180 to Schmidt and/or in view of US 2018/0236605 to Finuf. 
Regarding claims 37, 38, 39, and 40 Fujita/(Schmidt) do(does) not discuss the frequency range, however, Finuf discloses varying power at different points in the weld (Fig. 6), the power decreasing after starting (ie. modulating [0025]) and with a frequency from 100 Hz – 400 Hz [0025] which is less than 10% of the maximum power of the laser [0025].
The advantage of varying power at different points in the weld, the power decreasing after starting and with a frequency from 100 Hz – 400 Hz which is less than 10% of the maximum power of the laser is to provide a better weld quality with greater reproducibility, reliability, high tolerance, and robustness. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Fujita/(Schmidt) by varying power at different points in the weld, the power decreasing after starting and with a frequency from 100 Hz – 400 Hz which is less than 10% of the maximum power of the laser in order to provide a better weld quality with greater reproducibility, reliability, high tolerance, and robustness.
Regarding claim 41 Schmidt further discloses that the weld speed is in a range between 0.1 m/s and 3.0 m/s [0021] and Finuf further discloses that the weld speed is in a range between 0.1 m/s and 3.0 m/s (Fig. 6).
Claims 36, 42, 58, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0020674 to Fujita in view of WO 2016/128704 to Capostagno. 
Regarding claims 36, 42, 58 and 59 Fujita discloses laser welding [0061] a rechargeable battery cell [0002, 0067] at an electrode to a copper current collector (current collector plate, 2, 3) [0061]. Fujita does not discuss a relative motion between the battery cell and current collector, although to perform more than a spot weld there must be relative motion that is either straight, curved, or both. Fujita further discloses that a pole/electrode is joined to the copper current collector (current collector plate) [0061]. Fujita does not discuss a spiral or straight seam. However, Capostagno discloses a straight lines (3, 4) and spiral (5, 8) weld seam (Fig. 1 and p. 4).
The advantage of welding using a straight and spiral weld seam(s) is to obtain desired weld properties including manufacturing speed, ohmic resistance, shear strength, and peel strength. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Fujita by welding using a straight and spiral weld seam(s) in order to obtain desired weld properties including manufacturing speed, ohmic resistance, shear strength, and peel strength.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LAFLAME whose telephone number is (571)272-6489.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761